—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 14, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment as a delicatessen clerk without good cause after he failed to return to work following a two-week leave of absence. Failure to return to work following an authorized leave of absence has been held to constitute disqualifying misconduct (see Matter of Raykina [Commissioner of Labor], 304 AD2d 940 [2003]; Matter of Murphy [Commissioner of Labor], 264 AD2d 877 [1999]). Significantly, the record establishes that claimant applied for unemployment insurance benefits prior to the expiration of his leave of absence. Claimant’s inconsistent testimony as to when he called the employer and learned that his job had been filled presented a credibility issue for the Board to resolve (see Matter of Murphy [Commissioner of Labor], supra at 878).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.